       CASE 0:18-cv-01643-JRT-HB Document 75 Filed 08/01/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



THELMA JONES, PRIYIA LACEY, FAISA ABDI,
ALI ALI, RUKIYA HUSSEIN, LUCIA PORRAS,                    Case No. 18-CV-01643 (JRT/HB)
DAVID TROTTER-FORD, AND SOMALI
COMMUNITY RESETTLEMENT SERVICES,
INC.,                                                     JOINT STIPULATION
                                                          REGARDING THE
                        Plaintiffs,                       AUTHENTICITY OF
                                                          DOCUMENTS
                          v.

CITY OF FARIBAULT,

                        Defendant.




       Having met and conferred, and upon deciding that good cause exists, the parties

stipulate as follows:


Documents produced by Defendant on June 20 and June 26, 2019, under Rule 34 of the

Federal Rules of Civil Procedure, shall be deemed authentic for purposes of this lawsuit only,

absent a showing of good cause. Good cause shall include issues relating to the completeness

of the document (e.g., missing or incomplete pages) or any condition on the face of the

document or the manner in which it was produced that brings into question its validity.




                                                1
       CASE 0:18-cv-01643-JRT-HB Document 75 Filed 08/01/19 Page 2 of 2



Dated: August 1, 2019

Respectfully submitted,

 /s/ Joshua David Riegel                  /s/ Paul D. Reuvers
Joshua David Riegel                       Paul D. Reuvers, #217700
Alejandro Ortiz                           Jason J. Kuboushek, #0304037
Jennesa Calvo-Friedman                    Andrew A. Wolf, #398589
AMERICAN CIVIL LIBERTIES UNION            IVERSON REUVERS CONDON
FOUNDATION                                9321 Ensign Avenue South
jriegel@aclu.org                          Bloomington, MN 55438
ortiza@aclu.org                           (952) 548-7200
jcalvo-friedman@aclu.org                  125 Broad St., 18th Floor
                                          New York, NY 10004
Teresa Nelson                             Tel: (646) 885-8332
Ian Bratlie                               paul@irc-law.com
AMERICAN CIVIL LIBERTIES UNION            jasonk@irc-law.com
OF MINNESOTA                              andrew@irc-law.com
P.O. Box 14720
Minneapolis, MN 55414                     Attorneys for Defendant City of Faribault
Tel: 651.529.1692
tnelson@aclu-mn.org
ibratlie@aclu-mn.org

Scott M. Flaherty
Brandon Blakely
O. Joseph Balthazor, Jr
BRIGGS & MORGAN, PA
2200 IDS Center
80 South 8th St.
Minneapolis, MN 55402
Tel: 612-977-8745
sflaherty@briggs.com
bblakely@briggs.com
jbalthazor@briggs.com

Attorneys for Plaintiffs




                                      2
